Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered. Applicant has argued that Bellman, relied upon in the last Office Action, discloses inorganic, not organic layers 110, 120, 130.  This argument is respectfully found to be not persuasive because Bellman discloses layer 130 may contain carbon compounds (para. 0097) in a cross-linking material composition (para. 0097).  Applicant has amended the claims to include “wherein at least one of the flexible base substrate or the planarization layeris doped with the flexible nano-composite glass fibers at a volume doping concentration of 30% to 60%”.  Applicant’s further arguments are primarily based on Applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et a l(US 2014/0106141 A1)(“Bellman”) in view of Hyman (US 2015/0125829 A1) and of Jung et al (US 2014/0329048 A1)(“Jung”) and of Jin et al (WO 2017/096044 A1)(“Jin”).
              Bellman discloses an organic light emitting diode display panel including an OLED substrate and an encapsulation layer
The OLED substrate includes a flexible base substrate
A TFT layer, as Bellman discloses a thin film transistor (TFT)  layer on the substrate (para. 0003 and 0008)
A planarization layer, as Bellman discloses layer 130 is formed by sol-gel coating (para. 0104), which is a disclosure of a planarization layer, as the film is formed by spin on technique or by roller or by blade/knife techniques, which are well known in the art to form a planar layer, and Bellman also discloses layer 110 includes carbon nanotubes (para. 0073) and silica ( SiO2), which is a disclosure of nanocomposite layer which includes glass in the form of silica,
And an OLED element layer sequentially on the flexible substrate, the substrate is flexible as Bellman discloses the substrate has a flexural strength (para.  0027), which is a disclosure that the substrate is flexible, 
At least one of the encapsulation layer, the flexible base substrate, or the planarization layer are polymer material layers doped with flexible nano composite glass fibers, as Bellman discloses the layers 110, 120 are part of the substrate (para. 0023 and Fig. 1), and the layer 110, which is also part of the substrate (Fig. 1 and para 0023), is a polymer which includes the nano composite glass fibers and carbon nanotubes (para. 0073).
        Bellman is silent with respect to glass nanofibers, although Bellman does disclose glass in the form of silica in the composition as stated above.  Bellman is also silent with respect to wherein at least one of the flexible base substrate or the planarization layeris doped with the flexible nano-composite glass fibers at a volume doping concentration of 30% to 60%.
         Hyman , in the same field of endeavor of OLED displays (para. 0309 ) discloses organic light emitting diode (OLED) (para. 0237)
Including an anode and a cathode and a conductive polymer in between (para. 0246) which emits light (para. 0142 and  0248), and Hyman also discloses a substrate, which Hyman discloses to be flexible (para. 0298, and  which includes nanomaterials such as glass nanowires (para. 0135), which corresponds to nanofibers, and CNTs (para. 0135), and Hyman also discloses forming a protective layer formed of the silicate or glass nanofibers and CNTs  on or over the substrate and forming another layer formed of the silicate or glass nanofibers and CNTs on or  over the PLEDs or OLED to protect the devices from water and oxygen (para. 0246).

                 Jung, in the same field of endeavor of composite layer with glass fiber (para. 0007)  for  OLED (para. 0013 and 0035), discloses a percentage of the glass fibers in the layer of 30 to 60 % (para. 0031) .
                 Jin, in the same field of endeavor of glass nanoribbons or fibers to strengthen polymer layers (para. 0020),  for display device (para. 0077), discloses a preferred vol. % of the dispersed solid or fibers of 30 vol. % (para. 00285), which anticipates the recited range  (MPEP 2131.03)     or, in the alternative renders the recited range obvious  (MPEP 2144.05).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the form of the glass nanofibers disclosed by Hyman with the composition disclosed by Bellman because the form of the glass nanofibers disclosed by Hyman is of art recognized suitability for an intended purpose (MPEP 2144.07).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Jung with the device disclosed by Bellman in order to obtain the benefit of protection and flexibility of the layer.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Jin with the device disclosed by Bellman in order to obtain articles of similar CTE as disclosed by Jin (Jin, para. 00279 and 00285).
         Re claim 3: The combination of  Bellman and Hyman discloses a stress dispersion layer 130 between the substrate 120 and the polymer nanocomposite layer 110 (Fig. 1 and para. 0083), as Bellman discloses the layer is a crack mitigating layer, which is a disclosure of a stress dispersion layer, as mitigating cracks is expected to include dispersion of stress.  The layer encapsulating the substrate.  The reasons for combining the references are the same as stated above in the rejection of claim 1.                                                                                              
            Re claim 5:   The combination of Bellman and Hyman discloses an OLED panel, as  Bellman discloses a display device including an OLED panel according to claim 1.  The reasons for combining the references are the same as stated above in the rejection of claim 1.
         Re claim 11: The combination of  Bellman and Hyman discloses a stress dispersion layer 130 between the substrate 120 and the polymer nanocomposite layer 110 (Fig. 1 and para. 0083), as Bellman discloses the layer is a crack mitigating layer, which is a disclosure of a stress dispersion layer, as mitigating cracks is expected to include dispersion of stress.  The layer encapsulating the substrate.  The reasons for combining the references are the same as stated above in the rejection of claim 1.      
         Re claim 13:    Bellman discloses layer 130 may contain carbon compounds (para. 0097) in a cross-linking material composition (para. 0097).     

Claims 6,  8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Bellman et a l(US 2014/0106141 A1)(“Bellman”) in view of Hyman (US 2015/0125829 A1) and of Jung et al (US 2014/0329048 A1)(“Jung”) and of Jin et al (WO 2017/096044 A1)(“Jin”)    and of Kim et al (US 2018/0151646 A1)(“Kim”).
              Bellman discloses and method for forming an OLED display, the device including  an organic light emitting diode display panel including an OLED substrate and an encapsulation layer
The OLED substrate includes a flexible base substrate
A TFT layer, as Bellman discloses a thin film transistor (TFT)  layer on the substrate (para. 0003 and 0008)
A planarization layer, as Bellman discloses layer 130 is formed by sol-gel coating (para. 0104), which is a disclosure of a planarization layer, as the film is formed by spin on technique or by roller or by blade/knife techniques, which are well known in the art to form a planar layer, and Bellman also discloses layer 110 includes carbon nanotubes (para. 0073) and silica ( SiO2), which is a disclosure of nanocomposite layer which includes glass in the form of silica,
And an OLED element layer sequentially on the flexible substrate, the substrate is flexible as Bellman discloses the substrate has a flexural strength (para.  0027), which is a disclosure that the substrate is flexible, 
At least one of the encapsulation layer, the flexible base substrate, or the planarization layer are polymer material layers doped with flexible nano composite glass fibers, as Bellman discloses the layers 110, 120 are part of the substrate (para. 0023 and Fig. 1), and the layer 110, which is also part of the substrate (Fig. 1 and para 0023), is a polymer which includes the nano composite glass fibers and carbon nanotubes (para. 0073).
        Bellman is silent with respect to glass nanofibers, although Bellman does disclose glass in the form of silica in the composition as stated above.  Bellman is also silent with respect to wherein at least one of the flexible base substrate or the planarization layeris doped with the flexible nano-composite glass fibers at a volume doping concentration of 30% to 60%.
         Hyman , in the same field of endeavor of OLED displays (para. 0309 ) discloses organic light emitting diode (OLED) (para. 0237)
Including an anode and a cathode and a conductive polymer in between (para. 0246) which emits light (para. 0142 and  0248), and Hyman also discloses a substrate, which Hyman discloses to be flexible (para. 0298, and  which includes nanomaterials such as glass nanowires (para. 0135), which corresponds to nanofibers, and CNTs (para. 0135), and Hyman also discloses forming a protective layer formed of the silicate or glass nanofibers and CNTs  on or over the substrate and forming another layer formed of the silicate or glass nanofibers and CNTs on or  over the PLEDs or OLED to protect the devices from water and oxygen (para. 0246).
                 Jung, in the same field of endeavor of composite layer with glass fiber (para. 0007)  for  OLED (para. 0013 and 0035), discloses a percentage of the glass fibers in the layer of 30 to 60 % (para. 0031) .
                 Jin, in the same field of endeavor of glass nanoribbons or fibers to strengthen polymer layers (para. 0020),  for display device (para. 0077), discloses a preferred vol. % of the dispersed solid or fibers of 30 vol. % (para. 00285), which anticipates the recited range  (MPEP 2131.03)     or, in the alternative renders the recited range obvious  (MPEP 2144.05).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Jung with the device disclosed by Bellman in order to obtain the benefit of protection and flexibility of the layer.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Jin with the device disclosed by Bellman in order to obtain articles of similar CTE as disclosed by Jin (Jin, para. 00279 and 00285).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the form of the glass nanofibers disclosed by Hyman with the composition disclosed by Bellman because the form of the glass nanofibers disclosed by Hyman is of art recognized suitability for an intended purpose (MPEP 2144.07).
                  The method of forming the OLED display device includes 
Providing a substrate and forming a flexible base substrate on the substrate
Forming a TFT layer, a planarizing layer, and OLED element layer and an encapsulation 
at least one layer of the encapsulation layer and of the flexible base substrate or the planarization layer are polymer material each doped with flexible nanocomposite glass fibers .
                                  Bellman in view of Hyman is silent with respect to the steps being carried out sequentially on the flexible base substrate and with respect to removing the flexible base substrate and the TFT layer and the planarization layer, the OLED element layer and the encapsulation layer on the flexible base substrate from the substrate.
                        Kim discloses a method of forming an OLED display
                  Including providing a glass substrate GLS, forming a flexible substrate PI on the glass substrate
             Forming a TFT array TFTA and an OLED on the flexible substrate PI , a protective layer PRL being formed on the TFT array and the OLED and separating the flexible substrate from the glass substrate (para. 0057 and Fig. 6), the steps performed sequentially .
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Kim with the arrangement disclosed by Bellman in view of Hyman in order to obtain the benefit of 
         Re claim 8: The combination of  Bellman and Hyman discloses a stress dispersion layer 130 between the substrate 120 and the polymer nanocomposite layer 110 (Fig. 1 and para. 0083), as Bellman discloses the layer is a crack mitigating layer, which is a disclosure of a stress dispersion layer, as mitigating cracks is expected to include dispersion of stress.  The layer encapsulating the substrate.  The reasons for combining the references are the same as stated above in the rejection of claim 1.          
            Re claim 14:   Bellman discloses layer 130 may contain carbon compounds (para. 0097) in a cross-linking material composition (para. 0097).                                                                                         


Claims 2, 4,  and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et a l(US 2014/0106141 A1)(“Bellman”) in view of Hyman (US 2015/0125829 A1)  and of Jung et al (US 2014/0329048 A1)(“Jung”) and of Jin et al (WO 2017/096044 A1)(“Jin”) as applied to claims 1, 3, 5, and 11 above, and further in view of Kobayashi (US 2007/0072974 A1).
            Bellman in view of Hyman  and Jung and Jin discloses the limitations of claims 1, 3, 5, and 11 as stated above.  Bellman in view of Hyman and Jung and Jin  is silent with respect to the recited vol. % of nanocomposite glass fiber doping.
            Kobayashi, in the same field of endeavor of film which includes polymers and carbon fibers (para. 0004), discloses glass fibers of 5-60 wt % is usually used (para. 0075).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wt % range disclosed by Kobayashi of the glass fibers with the device disclosed by Bellman in view of Hyman and Jung and jin  because Kobayashi discloses that the amount disclosed by Kobayashi is the usual amount, which is a disclosure that the amount is of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et a l(US 2014/0106141 A1)(“Bellman”) in view of Hyman (US 2015/0125829 A1) and of Jung et al (US 2014/0329048 A1)(“Jung”) and of Jin et al (WO 2017/096044 A1)(“Jin”)  and of Kim (US 2018/0151646 A1) as applied to claim 6 above, and further in view of Kobayashi (US 2007/0072974 A1).
            Bellman in view of Hyman and of Jung and of Jin  discloses the limitations of claim 6 as stated above.  Bellman in view of Hyman and of Jung and of Jin  is silent with respect to the recited vol. % of nanocomposite glass fiber doping.
            Kobayashi, in the same field of endeavor of film which includes polymers and carbon fibers (para. 0004), discloses glass fibers of 5-60 wt % is usually used (para. 0075).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wt % range disclosed by Kobayashi of the glass fibers with the method  disclosed by Bellman in view of Hyman because Kobayashi discloses that the amount disclosed by Kobayashi is the usual amount, which is a disclosure that the amount is of art recognized suitability for an intended purpose (MPEP 2144/07).
Re claim 9:  The reasons for rejecting claim 9 are the same as stated above for claim 7.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895